Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT dated as of December 21, 2007 (this
“Amendment”) by and among CRAWFORD & COMPANY, a Georgia corporation
(“Crawford”), and CRAWFORD & COMPANY INTERNATIONAL, INC., a Georgia corporation
(“International”; International and Crawford are collectively referred to herein
as the “Borrowers”, and each individually as a “Borrower”), the LENDERS party
hereto (the “Lenders”) and SUNTRUST BANK (“SunTrust”), as administrative agent
for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

WHEREAS, the Borrowers, the Lenders and Administrative Agent are parties to that
certain Credit Agreement dated as of October 31, 2006 (as amended and in effect
on the date hereof, the “Credit Agreement”);

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
desire to amend certain provisions of the Credit Agreement on the terms and
conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Amendments to Credit Agreement. Subject to satisfaction of the
conditions contained in Section 2 below, the parties hereto agree that the
Credit Agreement is modified as follows:

(a) The Credit Agreement is hereby amended by adding the following new defined
terms to Section 1.1 thereof in the appropriate alphabetic order:

“‘Third Amendment’ shall mean that certain Third Amendment to Credit Agreement
dated as of December 21, 2007 among the Borrower, International, the Lenders
party thereto and the Administrative Agent.”

“‘Third Amendment Effective Date’ shall mean the date on which the
Administrative Agent declares that the Third Amendment is effective pursuant to
Section 2 of the Third Amendment.”

(b) The Credit Agreement is hereby further amended by deleting the definition of
“Applicable Margin” and replacing it with the following:

“‘Applicable Margin’ shall mean, as of any date, with respect to (a) all
Revolving Loans outstanding on any date and the Revolving LC Participation Fee,
as the case may be, (i) for the period from the Closing Date to but excluding
the Third Amendment Effective Date, the percentage per annum determined by
reference to the applicable Leverage Ratio in effect on such date as set forth
in Section (a) on Schedule I initially attached hereto, as adjusted and
otherwise determined from time to time in accordance with Section 2.16, and
(ii) from and

 

- 1 -



--------------------------------------------------------------------------------

after the Third Amendment Effective Date the percentage per annum determined by
reference to the applicable Leverage Ratio in effect on such date as set forth
in Section (a) on Schedule I attached to the Third Amendment, as adjusted and
otherwise determined from time to time in accordance with Section 2.16, (b) all
Term Loans outstanding on any date, (i) for the period from the Closing Date to
but excluding the Second Amendment Effective Date, 1.50% on Base Rate Loans and
2.50% on LIBO Rate Loans, (ii) for the period from the Second Amendment Date to
but excluding the Third Amendment Effective Date the percentage per annum
determined by reference to the applicable Leverage Ratio in effect on such date
as set forth in Section (b) of Schedule I attached to the Second Amendment, as
adjusted and otherwise determined from time to time in accordance with
Section 2.16 and (iii) from and after the Third Amendment Effective Date, the
percentage per annum determined by reference to the applicable Leverage Ratio in
effect on such date as set forth in Section (b) of Schedule I attached to the
Third Amendment, as adjusted and otherwise determined from time to time in
accordance with Section 2.16.”

(c) Section 6.1 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

Section 6.1 Leverage Ratio. Crawford will not permit the Leverage Ratio, as at
the end of each fiscal quarter of Crawford set forth below, to exceed the ratio
set forth opposite such period:

 

Period

   Ratio

Closing Date through and including September 30, 2007

   4.25 to 1.00

December 31, 2007 through and including September 30, 2008

   3.50 to 1.00

December 31, 2008 through and including September 30, 2009

   3.00 to 1.00

December 31, 2009 and thereafter

   2.50 to 1.00

(d) Schedule I of the Credit Agreement is hereby deleted and replaced with
Schedule I attached hereto.

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following, each in form
and substance satisfactory to the Administrative Agent:

(a) This Amendment, duly executed and delivered by the Borrowers, the Required
Lenders, and the Administrative Agent;

 

- 2 -



--------------------------------------------------------------------------------

(b) A Reaffirmation of Obligations under Loan Documents (the “Reaffirmation”)
duly executed by the Borrowers and each other Loan Party, in the form of Exhibit
A attached hereto; and

(c) Evidence that all fees and expenses payable to the Administrative Agent, in
connection with this Amendment have been paid; and

(d) Such other documents as the Administrative Agent on behalf of the Lenders
may reasonably request.

Section 3. Representations. Each Borrower represents and warrants to the
Administrative Agent and the Lenders that:

(a) Authorization. Each Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Credit Agreement, as amended by
this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by a duly authorized officer of each Borrower
and each of this Amendment and the Credit Agreement, as amended by this
Amendment, is a legal, valid and binding obligation of such Borrower enforceable
against such Borrower in accordance with its respective terms except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors rights generally and (ii) the availability of equitable
remedies may be limited by equitable principles of general applicability.

(b) Compliance with Laws, etc. The execution and delivery by each Borrower of
this Amendment and the performance by each Borrower of this Amendment and the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any government action or violate any applicable
law relating to either Borrower; (ii) conflict with, result in a breach of or
constitute a default under the organizational documents of either Borrower, or
any indenture, agreement or other instrument to which either Borrower is a party
or by which they or any of their properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by either Borrower.

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof or will exist immediately after giving effect to this
Amendment.

Section 4. Reaffirmation of Representations by Borrowers. Each Borrower hereby
repeats and reaffirms all representations and warranties made by such Borrower
to the Administrative Agent and the Lenders in the Credit Agreement and the
other Loan Documents on and as of the date hereof after giving effect to this
Amendment with the same force and effect as if such representations and
warranties were set forth in this Amendment in full.

Section 5. Release. In consideration of the amendment contained herein, the
Borrowers hereby waive and release each of the Lenders, the Administrative Agent
and the Issuing Bank from any and all claims and defenses, known or unknown,
with respect to the Credit Agreement and the other Loan Documents and the
transactions contemplated thereby.

 

- 3 -



--------------------------------------------------------------------------------

Section 6. Expenses. The Borrowers jointly and severally agree to reimburse the
Administrative Agent on demand for all reasonable out-of-pocket costs and
expenses (including, without limitation, attorneys’ fees) incurred by it in
negotiating, documenting and consummating this Amendment and the transactions
contemplated hereby.

Section 7. Effect; Ratification. Except as expressly herein amended, the terms
and conditions of the Credit Agreement and the other Loan Documents remain
unchanged and continue to be in full force and effect. The amendments contained
herein shall be deemed to have prospective application only, unless otherwise
specifically stated herein. The Credit Agreement is hereby ratified and
confirmed in all respects. Each reference to the Credit Agreement in any of the
Loan Documents (including the Credit Agreement) shall be deemed to be a
reference to the Credit Agreement, as amended by this Amendment. It is the
intention and understanding of the parties hereto that this Amendment shall act
as an amendment to the Credit Agreement and shall not act as a novation of the
indebtedness evidenced by the Credit Agreement.

Section 8. Miscellaneous. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart and sending the same by telecopier, mail, messenger or
courier to the Administrative Agent. This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York. This Amendment
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective permitted successors and assigns.

Section 9. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

[Signature Pages Follow]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit Agreement to be duly executed as of the date first above written.

 

BORROWERS CRAWFORD & COMPANY By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Senior Vice President and Treasurer

CRAWFORD & COMPANY INTERNATIONAL, INC.

By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Vice President and Treasurer

[Signatures Continued on Following Pages]

 

- 5 -



--------------------------------------------------------------------------------

[Signature page to Third Amendment to Credit Agreement for

Crawford & Company and Crawford & Company International, Inc.]

 

LENDERS

SUNTRUST BANK,
as Administrative Agent, Issuing Bank,
as Swingline Lender and as a Lender

By:  

/s/ W. Bradley Hamilton

Name:   W. Bradley Hamilton Title:   Director

 

- 6 -



--------------------------------------------------------------------------------

Schedule I

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

 

(a) Applicable Margin for Revolving Loans and Applicable Percentage

 

Pricing Level

  

Leverage Ratio

  

Applicable Margin for
LIBO Rate Revolving Loans
and Revolving LC
Participation Fees

  

Applicable Margin for Base
Rate Revolving Loans

  

Applicable Percentage for
Commitment Fee

I

   Greater than or equal to 3.25 to 1.00    2.50%    1.50%    0.50%

II

   Less than 3.25 to 1.00 but greater than or equal to 2.50 to 1.00    2.25%   
1.25%    0.375%

III

   Less than 2.50 to 1.00 but greater than or equal to 1.75 to 1.00    1.75%   
0.75%    0.375%

IV

   Less than 1.75 to 1.00 but greater than or equal to 1.00 to 1.00    1.375%   
0.375%    0.375%

V

   Less than 1.00 to 1.00    1.00%    0.00%    0.25%

 

(b) Applicable Margin for Term Loans

 

Pricing Level

  

Leverage Ratio

  

Applicable Margin for LIBO Rate
Term Loans

  

Applicable Margin for Base Rate
Term Loans

I

   Greater than 2.50 to 1.00    2.75%    1.75%

II

   Less than or equal to 2.50 to 1.00    2.50%    1.50%

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A

REAFFIRMATION OF OBLIGATIONS UNDER LOAN DOCUMENTS

Reference is hereby made to that certain Credit Agreement dated as of
October 31, 2006 among Crawford & Company, Crawford & Company International,
Inc., the Lenders a party thereto and SunTrust Bank, as Administrative Agent,
(as amended and in effect on the date hereof, the “Credit Agreement”;
capitalized terms used herein and not defined herein have the meanings ascribed
to such terms in the Credit Agreement).

Each of the undersigned Loan Parties hereby (i) agrees that the amendments
contained in the Third Amendment to Credit Agreement dated as of the date hereof
shall not in any way affect the validity and/or enforceability of any Loan
Document, or reduce, impair or discharge the obligations of such Person
thereunder, (ii) reaffirms its continuing obligations owing to the
Administrative Agent and the Lenders under each of the other Loan Document
(including, without limitation, the Security Agreement, the Pledge Agreement,
the Collateral Assignment Agreement and the Subsidiary Guaranty Agreement) to
which such Person is a party, and (iii) confirms that the liens and security
interests created by the Loan Documents continue to secure the Obligations.

Each of the undersigned Loan Parties hereby represents and warrants to the
Administrative Agent and the Lenders that: (a) the execution and delivery by the
Loan Parties of this Reaffirmation is within the power (corporate or otherwise)
and authority of the Loan Parties, has been duly authorized and approved by all
requisite action on the part of the Loan Parties, and does not and will not
contravene, breach or conflict with any provision of applicable law or any of
the charter or other organic documents of the Loan Parties, or any indenture,
agreement, instrument or undertaking binding on the Loan Parties; (b) this
Reaffirmation has been duly executed by the Loan Parties; and (c) the Loan
Documents remain in full force and effect and constitute the legal, valid and
binding obligations of the Loan Parties, enforceable in accordance with their
terms, except as limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or affecting generally the enforcement of creditor’s
rights.

This Reaffirmation shall be construed in accordance with and be governed by the
law of the State of New York.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed and delivered this
Reaffirmation of Obligations under Loan Documents as of December 21, 2007.

 

CRAWFORD & COMPANY By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   SVP and Treasurer

CRAWFORD & COMPANY

INTERNATIONAL, INC.

By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Vice President and Treasurer

CRAWFORD LEASING SERVICES, INC. THE PRISM NETWORK, INC. CALESCO, INC. CRAWFORD &
COMPANY OF NEW YORK, INC. CRAWFORD & COMPANY HEALTHCARE MANAGEMENT, INC. RISK
SCIENCES GROUP, INC. QIRRA CUSTOM SOFTWARE, INC. BROCKLEHURST MILLER, INC.
BROCKLEHURSTS, INC. DENEFAR LTD. BROADSPIRE SERVICES, INC. BROADSPIRE MANAGEMENT
SERVICES, INC. PILLAR SERVICES, INC. THE GARDEN CITY GROUP, INC.

By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Treasurer

 

- 9 -



--------------------------------------------------------------------------------

[Signature page to Crawford / Reaffirmation of Obligations

under Loan Documents dated as of December 21, 2007]

 

E-TRIAGE.COM, INC. By:  

/s/ R. Eric Powers, III

Name:   R. Eric Powers, III Title:   Vice President & Secretary CRAWFORD &
COMPANY, L.P. By:   CRAWFORD & COMPANY,   as General Partner By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   SVP & Treasurer

CRAWFORD HEALTHCARE MANAGEMENT

OF NORFOLK AND BALTIMORE, INC.

CRAWFORD S&R, INC. By:  

/s/ W. L. Beach

Name:   W. L. Beach Title:   Vice President & Secretary

 

- 10 -



--------------------------------------------------------------------------------

[Signature page to Crawford / Reaffirmation of Obligations

under Loan Documents dated as of December 21, 2007]

 

CRAWFORD & COMPANY OF ILLINOIS By:  

/s/ David Stouffer

Name:   David Stouffer Title:   Vice President CRAWFORD & COMPANY OF FLORIDA By:
 

/s/ Ronald E. Smith

Name:   Ronald E. Smith Title:   President CRAWFORD & COMPANY EMPLOYMENT
SERVICES, INC. By:  

/s/ Matt C. Wilkinson

Name:   Matt C. Wilkinson Title:   President CRAWFORD & COMPANY OF CALIFORNIA
By:  

/s/ Jeffrey Van Fleet

Name:   Jeffrey Van Fleet Title:   President

 

- 11 -